(1) SARAH ANN DAVIES

AND

(2) ASPEN INSURANCE UK SERVICES LIMITED

(3) ASPEN INSURANCE HOLDINGS LIMITED

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

SERVICE AGREEMENT

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]


--------------------------------------------------------------------------------


TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Clause
[spacer.gif]   [spacer.gif] Page 1. [spacer.gif] INTERPRETATION [spacer.gif]   3
  2. [spacer.gif] POSITION [spacer.gif]   3   3. [spacer.gif] TERM [spacer.gif]
  3   4. [spacer.gif] DUTIES [spacer.gif]   4   5. [spacer.gif] REMUNERATION AND
COMMISSION [spacer.gif]   4   6. [spacer.gif] PENSION AND INSURANCE BENEFITS
[spacer.gif]   5   7. [spacer.gif] EXPENSES [spacer.gif]   5   8. [spacer.gif]
HOLIDAYS AND HOLIDAY PAY [spacer.gif]   5   9. [spacer.gif] DISABILITY OR DEATH
[spacer.gif]   6   10. [spacer.gif] CONFIDENTIAL INFORMATION [spacer.gif]   6  
11. [spacer.gif] COPYRIGHT AND DESIGNS [spacer.gif]   7   12. [spacer.gif]
GRATUITIES AND CODES OF CONDUCT [spacer.gif]   7   13. [spacer.gif] RESTRICTIVE
COVENANTS [spacer.gif]   7   14. [spacer.gif] TERMINATION BY RECONSTRUCTION OR
AMALGAMATION; CHANGE IN CONTROL [spacer.gif]   9   15. [spacer.gif] TERMINATION
OF EMPLOYMENT BY THE COMPANY FOR CAUSE [spacer.gif]   9   16. [spacer.gif]
TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE [spacer.gif]   10   17.
[spacer.gif] TERMINATION OF EMPLOYMENT BY THE EXECUTIVE [spacer.gif]   10   18.
[spacer.gif] OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER
TERMINATIONS [spacer.gif]   11   19. [spacer.gif] EFFECT OF TERMINATION OF THIS
AGREEMENT [spacer.gif]   13   20. [spacer.gif] GENERAL RELEASE [spacer.gif]   13
  21. [spacer.gif] OTHER TERMS AND CONDITIONS [spacer.gif]   13   22.
[spacer.gif] NOTICES [spacer.gif]   14   23. [spacer.gif] PREVIOUS AND OTHER
AGREEMENTS [spacer.gif]   14   24. [spacer.gif] ASSIGNMENT [spacer.gif]   14  
25. [spacer.gif] SEVERABILITY [spacer.gif]   15   26. [spacer.gif]
SUCCESSORS/BINDING AGREEMENT [spacer.gif]   15   27. [spacer.gif] COOPERATION
[spacer.gif]   15   28. [spacer.gif] GOVERNING LAW [spacer.gif]   15   29.
[spacer.gif] COUNTERPARTS [spacer.gif]   15   [spacer.gif]

2


--------------------------------------------------------------------------------


SERVICE AGREEMENT

DATE: 19 May 2006

PARTIES:

[spacer.gif] [spacer.gif] (1)  SARAH ANN DAVIES of Hollybush Cottages, 1
Hollybush Lane, Bendish, Whitwell, Hertfordshire SG4 8JB (the ‘‘Executive’’);

[spacer.gif] [spacer.gif] (2)  ASPEN INSURANCE UK SERVICES LIMITED (Registered
in England No. 1184193), 30 Fenchurch Street, London EC3M 3BD, England (formerly
known as Wellington Re Services Limited) (the ‘‘Company’’); and

[spacer.gif] [spacer.gif] (3)  ASPEN INSURANCE HOLDINGS LIMITED incorporated in
the Islands of Bermuda whose registered office is at Maxwell Roberts Building, 1
Church Street, Hamilton HM 11, Bermuda (‘‘Holdings’’).

OPERATIVE TERMS:

[spacer.gif] [spacer.gif] [spacer.gif] 1.  INTERPRETATION

1.1    In this Agreement:

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘Affiliate’’ [spacer.gif] means any
entity directly or indirectly controlling, controlled by, or under common
control with Holdings; or any other entity designated by the Board of Holdings
in which Holdings or an Affiliate has an interest.

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘Board’’ [spacer.gif] means the Board of
Directors of the Company from time to time;

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘Board of Holdings’’ [spacer.gif] means
the Board of Directors of Holdings from time to time; and

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘Group’’ [spacer.gif] means Aspen
Insurance Holdings Limited and its Affiliates (and ‘‘Group Company’’ means
Holdings or any one of its Affiliates).

1.2    In this Agreement references to any statutory provision shall include
such provision as from time to time amended, whether before on or (in the case
of re-enactment or consolidation only) after the date hereof, and shall be
deemed to include provision of earlier legislation (as from time to time
amended) which have been reenacted (with or without modification) or replaced
(directly or indirectly) by such provision and shall further include all
statutory instruments or orders from time to time made pursuant thereto.

[spacer.gif] [spacer.gif] [spacer.gif] 2.  POSITION

The Company shall employ the Executive as Director of Research and Development
and Business Change of the Company and a member of the Board. The Executive
shall also be appointed as Director of Research and Development and Business
Change of Holdings. In addition, the Executive shall also be nominated to serve
as a director of such Group Companies as mutually agreed to by the Executive and
the Board of Holdings (which nomination shall be subject to approval by the
shareholders of such Group Company in accordance with the organizational
documents thereof).

[spacer.gif] [spacer.gif] [spacer.gif] 3.  TERM

3.1    Subject to the provisions of Clause 15, 16 and 17 hereunder, the Company
shall employ the Executive, and the Executive shall serve the Company, on the
terms and conditions set forth in this Agreement, for the period beginning on
1st June 2006 (the ‘‘Effective Date’’) and ending on the second anniversary of
the Effective Date (the ‘‘Term’’); provided, however, that commencing on the

3


--------------------------------------------------------------------------------


Effective Date and on each succeeding day thereafter, unless previously
terminated, the Term shall be automatically extended by one additional day.

3.2    Notwithstanding the provisions of Clause 3.1, the Executive’s employment
shall terminate automatically when the Executive reaches the age of 65 years.

[spacer.gif] [spacer.gif] [spacer.gif] 4.  DUTIES

4.1    During her employment hereunder the Executive shall:

(a)    report to the Board and perform the duties and exercise the powers and
functions which from time to time may reasonably be assigned to or vested in her
by the Chief Executive Officer in relation to the Company and any other Group
Company to the extent consistent with her job title set out in Clause 2 (without
being entitled to any additional remuneration in respect of such duties for any
Group Company);

(b)    devote the whole of her working time, attention and ability to her duties
in relation to the Company and any other Group Company at such place or places
as the Board shall determine. The Executive shall work at the Company’s premises
at 100 Leadenhall Street, London EC3A 3DD, or such other place as the Company
and the Executive shall mutually agree, provided that the Executive shall not be
required to reside outside the United Kingdom;

(c)    comply with all reasonable requests, instructions and regulations given
or made by the Board (or by any one authorised by it) and promptly provide such
explanations, information and assistance as to the performance of her duties
assigned to her under this Agreement as the Chief Executive Officer may
reasonably require;

(d)    faithfully and loyally serve the Company and each other Group Company to
the best of her ability and use her utmost endeavours to promote its interests
in all respects;

(e)    not engage in any activities which would detract from the proper
performance of her duties hereunder, nor without the prior written consent of
the Board or the Board of Holdings in any capacity including as director,
shareholder, principal, consultant, agent, partner or employee of any other
company, firm or person (save as the holder for investment of securities which
do not exceed three percent (3%) in nominal value of the share capital or stock
of any class of any company quoted on a recognised stock exchange) engage or be
concerned or interested directly or indirectly in any other trade, business or
occupation whatsoever; and

(f)    comply (and shall use every reasonable endeavour to procure that her
spouse and minor children will comply) with all applicable rules of law, stock
exchange regulations, individual registration requirements (at a cost to be
borne by the Company) and codes of conduct of the Company and any other Group
Company in effect with respect to dealing in shares, debentures or other
securities of the Company or other Group Company.

4.2    Nothing herein shall preclude the Executive from (a) serving on the
boards of directors of a reasonable number of other corporations subject to the
approval of the Board or the Board of Holdings in each case (which approval has
been given as to the boards listed in Exhibit A attached hereto), which approval
shall not be unreasonably withheld, (b) serving on the boards of a reasonable
number of trade associations subject to the approval of the Board or the Board
of Holdings, which approval shall not unreasonably be withheld, and/or
charitable organizations, (c) engaging in any charitable activities and
community affairs, and (d) managing her personal investments and affairs,
provided that such activities set forth in this Clause 4.2 do not significantly
interfere with the performance of her duties and responsibilities to any Group
Company.

[spacer.gif] [spacer.gif] [spacer.gif] 5.  REMUNERATION AND COMMISSION

5.1    The Executive shall be paid by way of remuneration for her services
during her employment hereunder a salary at the rate (the ‘‘Salary Rate’’) of
£193,000 per annum, subject to increase pursuant to Clause 5.3, which shall be
inclusive of any fees to which the Executive may be entitled as a director of
the Company or of any other Group Company.

4


--------------------------------------------------------------------------------


5.2    The Executive shall be eligible for a cash bonus during her employment
hereunder of such amounts (if any) at such times and subject to such conditions
as the Compensation Committee of the Board of Holdings (the ‘‘Compensation
Committee’’) may in its absolute discretion decide; provided, however, that
notwithstanding the preceding language of this Clause 5.2, the Executive shall
participate in all management incentive plans made available to the Company’s
senior executives at a level commensurate with Executive’s status and position
at the Company.

5.3    The Company shall review the Salary Rate for increase at least once each
year, and any change in the Salary Rate resulting from such review will take
effect from 1 April. The Company’s review shall take into consideration, among
other factors, the base salary paid to individuals performing similar services
at comparable companies based in Bermuda, the United Kingdom and the United
States, as well as other relevant local or global talent pool comparables, it
being expressly understood that while it is intended that the Company shall
consider these factors, it shall have no obligation to take any specific action
based on such factors.

5.4    The Executive’s salary will be payable by equal monthly installments;
each monthly installment will be in respect of a calendar month and will be paid
on or before the last day of such calendar month. Where the employment has begun
or ended in a calendar month, salary in respect of that month will be the
proportion of a normal month’s installment which the days of employment in that
month bear to the total days in the month.

5.5    The Company may withhold from amounts payable under this Agreement all
applicable taxes that are required to be withheld by applicable laws or
regulations.

[spacer.gif] [spacer.gif] [spacer.gif] 6.  PENSION AND INSURANCE BENEFITS

6.1    During her employment hereunder, the Executive shall continue to be a
member of the pension scheme established by the Board (the ‘‘Scheme’’). The
Executive’s membership in the Scheme shall be subject to the provisions thereof
as may be amended from time to time.

6.2    During her employment hereunder, the Executive shall be entitled to
participate in all employee benefit and perquisite plans and programs made
available to the Company’s senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time.

6.3    During her employment hereunder, the Company shall provide the Executive
with medical insurance, permanent health insurance, personal accident insurance
and life insurance (subject to the relevant insurers’ terms and conditions). The
Board shall have the right to change the arrangements for the provision of such
benefits as it sees fit or, if in the reasonable opinion of the Board, the
Company is unable to secure any such insurance under the rules of any applicable
scheme or otherwise at reasonable rates to cease to provide any or all of the
insurances.

[spacer.gif] [spacer.gif] [spacer.gif] 7.  EXPENSES

The Company shall reimburse to the Executive all traveling, hotel, entertainment
and other expenses properly and reasonably incurred by her in the performance of
her duties hereunder and properly claimed and vouched for in accordance with the
Company’s expense reporting procedure in force from time to time.

[spacer.gif] [spacer.gif] [spacer.gif] 8.  HOLIDAYS AND HOLIDAY PAY

8.1    In addition to public holidays in England, during her employment
hereunder, the Executive shall be entitled to 30 working days’ paid holiday per
holiday year and, if applicable, such additional days as are set out in the
Company’s standard terms and conditions of employment from time to time, during
each holiday year to be taken at such time or times as are convenient to the
Company. Except as otherwise provided in the Company’s holiday policy, the
Executive may not carry forward any unused part of her holiday entitlement to a
subsequent holiday year and the Executive shall not be entitled to any salary in
lieu of untaken holiday.

8.2    For the holiday year during which the Executive’s employment hereunder
commences or terminates she shall be entitled to such proportion of her annual
holiday entitlement as the period

5


--------------------------------------------------------------------------------


of her employment in each such holiday year bears to one holiday year as set out
in the Company’s holiday policy. Upon termination of this employment for
whatever reason, she shall, if appropriate, be entitled to salary in lieu of any
outstanding holiday entitlement.

[spacer.gif] [spacer.gif] [spacer.gif] 9.  DISABILITY OR DEATH

9.1    The Company reserves the right at any time to require the Executive (at
the expense of the Company) to be examined by a medical adviser nominated by the
Company and the Executive consents to the medical adviser disclosing the results
of the examination to the Company and shall provide the Company with such formal
consents as may be necessary for this purpose.

9.2    If the Executive shall be prevented by illness, accident or other
incapacity from properly performing her duties hereunder she shall report this
fact forthwith to the Company Secretary’s office and if she is so prevented for
seven or more consecutive days she shall if required by the Company provide an
appropriate doctor’s certificate.

9.3    If the Executive shall be absent from her duties hereunder owing to
illness, accident or other incapacity duly certified in accordance with the
provisions of clause 9.2 she shall be paid her full remuneration for any period
of absence of up to a maximum of 26 weeks in aggregate in any period of 52
consecutive weeks and thereafter, subject to the provisions of clause 15, to
such remuneration (if any) as the Board shall in its absolute discretion allow.

9.4    If the Executive shall be, on the basis of a medical report supplied to
the Company following her having undergone a medical examination pursuant to
clause 9.1, in the opinion of the Board unfit ever to return to her duties (but
in such circumstances and prior to any action being taken under this clause, the
Executive shall have the right to have a second medical report from a duly
qualified doctor or medical adviser selected by the Executive and approved by
the Board, which approval shall not be unreasonably withheld) the Company shall
be entitled to place the Executive on permanent sick leave without pay or
benefits (other than permanent health insurance benefits) with effect from any
time on or after the commencement of payments under the permanent health
insurance arrangements referred to in clause 6.3.

9.5    In the event that the Executive’s employment is terminated due to her
death, her estate or her beneficiaries, as the case may be, shall be entitled
to: (a) salary at her Salary Rate through the end of the month in which in which
her death occurs, (b) the annual incentive award, if any, that the Executive
would have been entitled to pursuant to Clause 5.2 for the year in which the
Executive’s death occurs, multiplied by a fraction, the numerator of which is
the number of days that the Executive was employed during the applicable year
and the denominator of which is 365, and (c) the unpaid balance of all
previously earned cash bonus and other incentive awards with respect to
performance periods which have been completed, all of which amounts shall be
payable in a lump sum in cash within 30 days after her death, except that the
pro-rated incentive award shall be payable when such award would have otherwise
been payable had the Executive’s employment not terminated.

[spacer.gif] [spacer.gif] [spacer.gif] 10.  CONFIDENTIAL INFORMATION

The Executive shall not during her employment hereunder or at any time after her
termination for any reason whatsoever (except (i) for the benefit of the Company
or any other Group Company in the course of her employment or membership on the
Board or the Board of Holdings (ii) if compelled by a court or administrative
order in which case the Executive may do so only to the extent legally required
and only if she has promptly notified the Company of such order and cooperated
fully with the Company to protect such information) disclose to any person
whatsoever or otherwise make use of (and she shall at all times exercise all due
care and diligence to prevent the unauthorised disclosure or use of) any
confidential or secret information which she has or may have acquired in the
course of her employment relating to the Company or any other Group Company or
any customers or clients of the Company or any other Group Company, including
without limiting the generality of the foregoing confidential or secret
information relating to the past, current or future business, finances,
activities and operations of the Company or any other Group Company and/or any
third

6


--------------------------------------------------------------------------------


party to the extent that such information was obtained by the Company or any
other Group Company pursuant to a confidentiality agreement, but excluding
information that is generally known to, or recognized as standard practice in,
the industry in which the Company is engaged unless such information is known or
recognized as a result of the Executive’s breach of this covenant (referred to
herein as ‘‘Confidential Information’’).

[spacer.gif] [spacer.gif] [spacer.gif] 11.  COPYRIGHT AND DESIGNS

11.1    The Executive hereby assigns to the Company all present and future
copyright, design rights and other proprietary rights if any for the full term
thereof throughout the world in respect of all works originated by her at any
time during the period of her employment by the Company or any other Group
Company whether during the course of her normal duties or other duties
specifically assigned to her (whether or not during normal working hours) either
alone or in conjunction with any other person and in which copyright or design
rights may subsist except only those designs or other works written, originated,
conceived or made by her wholly unconnected with her service hereunder.

11.2    The Executive agrees and undertakes that she will execute such deeds or
documents and do all such acts and things as may be necessary or desirable to
substantiate the rights of the Company in respect of the matters referred to in
this Clause. To secure her obligation under this Agreement the Executive
irrevocably appoints the Company to be her attorney in her name and on her
behalf to execute such deeds or documents and do all such acts and things as may
be necessary or desirable to substantiate the rights of the Company in respect
of the matters referred to in this Clause.

11.3    The Executive hereby irrevocably waives all moral rights that she had or
may have in any of the works referred to in Clause 11.1, subject to the
exception therein.

[spacer.gif] [spacer.gif] [spacer.gif] 12.  GRATUITIES AND CODES OF CONDUCT

12.1    The Executive shall comply with all codes of conduct from time to time
adopted by the Board or the Board of Holdings.

12.2    The Executive shall not, except in accordance with any code of conduct
adopted by the Board and the Board of Holdings or with the prior written consent
of the Board or the Board of Holdings, directly or indirectly accept any
commission, rebate, discount, gratuity or gift, in cash or in kind from any
person who has or is likely to have a business relationship with the Company or
any other Group Company and shall notify the Company upon acceptance by the
Executive of any commission, rebate, discount, gratuity or gift in accordance
with any such code of conduct from time to time.

[spacer.gif] [spacer.gif] [spacer.gif] 13.  RESTRICTIVE COVENANTS

13.1    For the purpose of this Clause:

‘‘the Business’’ means the business of the Group or any Group Company at the
date of termination of the Executive’s employment with which the Executive has
been concerned to a material extent at any time in the Relevant Period;

references to the ‘‘Group’’ and ‘‘Group Companies’’ shall only be reference to
the Group and Group Companies in respect of which the Executive has carried out
material duties in the Relevant Period ;

‘‘Relevant Period’’ shall mean the period of 24 months immediately preceding the
date of termination of the Executive’s employment or, in the event that the
Company exercises all or any of its rights under Clause 17.4, the period of 24
months immediately preceding the date on which it exercises such rights;

‘‘Restricted Person’’ shall mean any person who or which has at any time during
the Relevant Period done business with the Company or any other Group Company as
customer or client or consultant and whom or which the Executive shall have had
personal dealings with, contact with or responsibility for (each, in a business
or commercial capacity) during the Relevant Period;

7


--------------------------------------------------------------------------------


‘‘Key Employee’’ shall mean any person who at the date of termination of the
Executive’s employment is employed or engaged by the Company or any other Group
Company with whom the Executive has had material contact during the Relevant
Period and (a) is employed or engaged in the capacity of Manager, Underwriter or
otherwise in a senior capacity or in any other capacity as may be agreed in
writing between the Executive Committee and the Executive from time to time
and/or (b) is in the possession of Confidential Information and/or (c) is
directly managed by or reports to the Executive.

13.2    The Executive covenants with the Company that she will not in connection
with the carrying on of any business in competition with the Business during her
employment and, in the event of resignation by the Executive with Good Reason or
dismissal of the Executive by the Company (whether with or without Cause) for
the period of 12 months after the termination of her employment without the
prior written consent of the Board of Holdings either alone or jointly with or
on behalf of any person directly or indirectly:

13.2.1    canvass, solicit or approach or cause to be canvassed or solicited or
approached for orders in respect of any services provided and/or any products
sold by the Company or any other Group Company any Restricted Person;

13.2.2    solicit or entice away or endeavour to solicit or entice away from the
Company or any other Group Company any Key Employee.

13.3    The Executive further covenants that in the event of resignation by the
Executive with Good Reason or dismissal of the Executive by the Company without
Cause under the provisions of Clause 16.1(ii), she will not in connection with
the carrying on of any business in competition with the Business for the further
period of 12 months following the first anniversary of the date of termination
of the Executive’s employment, without the prior written consent of the Board of
Holdings, either alone or jointly with or on behalf of any person directly or
indirectly (a) canvass, solicit or approach or cause to be canvassed or
solicited or approached for orders in respect of any services provided and/or
any products sold by the Company or any other Group Company any Restricted
Person; or (b) solicit or entice away or endeavour to solicit or entice away
from the Company or any other Group Company any Key Employee.

13.4    The Executive further covenants with the Company that, in the event of
resignation by the Executive with Good Reason she will not, for the period of 12
months after the termination of her employment, be employed, engaged, interested
in or concerned with any business or undertaking which is engaged in or carries
on business in the United Kingdom, Bermuda or the USA which is or is about to be
in competition with the Business. However, in the event that the Executive's
employment is terminated (or notice of termination has been served) by the
Executive or the Company prior to 1st June 2007, the restrictions contained in
this Clause 13.4 will be limited to the Executive covenanting with the Company
that she will not, for the period of 12 months after the termination of her
employment, be employed, engaged, interested in or concerned with any business
or undertaking which is engaged, interested in or concerned with any business or
undertaking which is headquartered in Bermuda and is itself engaged, interested
in or concerned with property or casualty insurance or reinsurance, whose shares
are listed on the New York Stock Exchange or NASDAQ.

13.5    The covenants contained in Clauses 13.2.1, 13.2.2 ,13.3 and 13.4 are
intended to be separate and severable and enforceable as such. It is expressly
understood and agreed that although the Executive and the Company consider the
restrictions contained in this Clause 13 to be reasonable, if a final judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any

8


--------------------------------------------------------------------------------


restriction contained in this Agreement is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.

13.6    The Executive acknowledges and agrees that the Company’s remedies at law
for a breach of any of the provisions of Clause 10, 11 or 13 would be inadequate
and the Company would suffer irreparable damages as a result of such breach. In
recognition of this fact, the Executive agrees that, in the event of such a
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

[spacer.gif] [spacer.gif] [spacer.gif] 14.  TERMINATION BY RECONSTRUCTION OR
AMALGAMATION; CHANGE IN CONTROL

14.1    If the employment of the Executive hereunder shall be terminated solely
by reason of the liquidation of the Company for the purposes of amalgamation or
reconstruction or as part of any arrangement for the amalgamation of the
undertaking of the Company not involving liquidation (in each case, other than a
‘‘Change in Control’’, as defined below) and the Executive shall be offered
employment with the amalgamated or reconstructed company on the same terms as
the terms of this Agreement (including as to the continuation of any
directorship which she may then hold in the Company or any other Group Company),
the Executive shall have no claim against the Company or Holdings in respect of
the termination of her employment by the Company.

14.2    If the employment of the Executive hereunder shall be terminated by the
Company without Cause or by the Executive with Good Reason within the six-month
period prior to a Change in Control or within the two-year period after a Change
in Control, in addition to the benefits provided in Clause 18.2, the Executive
shall be entitled to the following benefits: (a) other than share options and
other equity-based awards granted prior to the date of this Agreement, which
shall vest and be exercisable in accordance with the terms of their grant
agreements, all share options and other equity-based awards shall immediately
vest and remain exercisable for the remainder of their terms; and (b) (i) if the
aggregate of all payments or benefits made or provided to the Executive under
this Agreement and under all other plans and programs of the Company exceeds
2.99 times the Executive’s ‘‘base amount’’, as defined in Section 280(b)(3) of
the Internal Revenue Code of 1986, as amended (the ‘‘Code’’), (the ‘‘Executive
Limit Amount’’), by 10% or less of such Executive Limit Amount, the amounts
constituting ‘‘parachute payments’’ within the meaning of Section 280G(b)(2)
(the ‘‘Parachute Amount’’) which would otherwise be payable to or for the
benefit of the Executive shall be reduced to the extent necessary so that the
Parachute Amount is equal to the Executive Limit Amount; or (ii) if the
aggregate of all payments or benefits made or provided to the Executive under
this Agreement and under all other plans and programs of the Company exceeds the
Executive Limit Amount by more than 10% of such Executive Limit Amount, the
Company shall pay to the Executive, as and when due any excise tax imposed by
Section 4999 of the Code is payable with respect to such payment, an additional
amount which, after the imposition of all income, employment, excise and other
taxes thereon, is equal to the excise tax imposed on such payment.

For purposes of this Agreement, ‘‘Change in Control’’ shall have the same
meaning as under the Aspen Insurance Holdings 2003 Share Incentive Plan as in
effect as of the date hereof.

[spacer.gif] [spacer.gif] [spacer.gif] 15.  TERMINATION OF EMPLOYMENT BY THE
COMPANY FOR CAUSE

15.1    The Company, without prejudice to any remedy which it may have against
the Executive for the breach or non-performance of any of the provisions of this
Agreement, may by notice in writing to the Executive forthwith terminate her
employment for ‘‘Cause’’. In the event the Company terminates the Executive’s
employment for Cause, the Executive shall be entitled to salary at her Salary
Rate through the date of termination.

9


--------------------------------------------------------------------------------


For purposes of this Agreement, ‘‘Cause’’ shall mean circumstances where the
Executive:

(a)    becomes bankrupt or becomes the subject of an interim order under the
Insolvency Act 1986 or makes any arrangement or composition with her creditors;
or

(b)    is convicted of any criminal offence (other than an offence under road
traffic legislation in the United Kingdom or elsewhere for which a penalty other
than imprisonment is imposed); or

(c)    is guilty of any serious misconduct, any conduct tending to bring the
Company Holdings, any other Group Company or herself into disrepute, or any
material breach or non-observance of any of the provisions of this Agreement, or
conducts herself in a way which is materially prejudicial or calculated to be
materially prejudicial to the business of the Group; or

(d)    is disqualified from being a director of any company by reason of an
order made by any competent court; or

(e)    is guilty of any repeated breach or non-observance of any code of conduct
or fails or ceases to be registered (where such registration is, in the
reasonable opinion of the Board or the Board of Holdings, required for the
performance of her duties) by any regulatory body in the United Kingdom or
elsewhere.

[spacer.gif] [spacer.gif] [spacer.gif] 16.  TERMINATION OF EMPLOYMENT BY THE
COMPANY WITHOUT CAUSE

16.1    For the period of service of the Executive between 1st October 2006 and
31st May 2007, the Company may terminate the employment of the Executive at any
time without Cause by either (i) giving to the Executive 60 days’ prior notice
in writing; or (ii) terminating the employment of the Executive immediately and
paying the Executive in lieu of the notice to which she would have otherwise
been entitled under (i) above (which payment in lieu shall be deemed to be
included within the payment referred to in Clause 18.2). If the Company serves
notice on or before 31st May 2007 to terminate the Executive’s employment or
makes a payment in lieu of such notice or otherwise terminates the Executive’s
employment on or before 31st May 2007, the Executive will be entitled to receive
a severance payment from the Company of £455,409 within 30 days of the
termination of her employment. For the avoidance of doubt, the Executive’s
entitlement to a severance payment of £455,409 under this Clause 16.1 will
expire if the Company does not serve notice on or before 31st May 2007 or make a
payment in lieu of such notice or otherwise terminate the Executive’s employment
on or before 31st May 2007.

16.2    The Company shall not terminate, or give notice to terminate, the
employment of the Executive without Cause prior to 1st October 2006.

16.3    With effect from 1st June 2007, the Company may terminate the employment
of the Executive at any time during the Term without Cause by either (i) giving
to the Executive 12 months’ prior notice in writing; or (ii) terminating the
employment of the Executive immediately and paying the Executive in lieu of the
notice to which she would have otherwise been entitled under (i) above (which
payment in lieu shall be deemed to be included within the payment referred to in
Clause 18.2).

[spacer.gif] [spacer.gif] [spacer.gif] 17.  TERMINATION OF EMPLOYMENT BY THE
EXECUTIVE

17.1    With effect from 1st June 2007, the Executive shall have the right to
terminate her employment at any time for Good Reason by immediate notice if,
following submission of the written notice by the Executive to the Company
detailing the events alleged to constitute Good Reason in accordance with this
Clause, the Company shall have failed to cure such events within the 30 day
period following submission of such notice. For purposes of this Agreement,
‘‘Good Reason’’ shall mean (i) a reduction in the Executive’s annual base salary
or annual bonus opportunity, or the failure to pay or provide the same when due,
(ii) a material diminution in the Executive’s duties, authority,
responsibilities or title, or the assignment to the Executive of duties or
responsibilities which are materially inconsistent with her positions (whether
in relation to the Executive’s appointments with the Company or Holdings), (iii)
the failure to elect or reelect the Executive to any of the positions described
in Clause 3 or the removal of her from any such position, (iv) an adverse change
in the

10


--------------------------------------------------------------------------------


Executive’s reporting relationship, or (v) the Company’s requiring the Executive
to be based at any office or location more than fifty (50) miles from the
Executive’s office as of the date hereof; provided, however, that no such
event(s) shall constitute ‘‘Good Reason’’ unless the Company (or Holdings, where
appropriate) shall have failed to cure such event(s) within 30 days after
receipt by the Company from the Executive of written notice describing in detail
such event(s). For the avoidance of doubt, the provisions of this Clause 17.1
are not applicable prior to 1st June 2007.

17.2    With effect from 1st June 2007, the Executive shall have the right to
terminate her employment at any time without Good Reason upon giving 12 months'
prior written notice to the Company.

17.3    In the period between 1st June 2006 and 31st May 2007, the Executive
shall have the right to terminate her employment at any time upon giving 60
days' prior written notice to the Company. If the Executive serves notice on or
before 31st May 2007 to terminate her employment in accordance with this Clause,
the Executive will be entitled to receive a severance payment from the Company
of £455,409 within 30 days of the termination of her employment. For the
avoidance of doubt, the Executive's entitlement to a severance payment of
£455,409 under this Clause 17.3 will expire if the Executive does not serve
notice on or before 31st May 2007 to terminate her employment.

17.4    If the Executive gives notice to terminate her employment under Clause
17.2 or if the Executive seeks to terminate her employment without the notice
required by Clause 17.2 or the Company gives notice to terminate the Executive’s
employment under Clause 16.1(i) or 16.3(i), then provided the Company continues
to provide the Executive with the salary and contractual benefits in accordance
with this Agreement, the Company has, at its discretion, the right for the
period (the ‘‘Garden Leave Period’’) then outstanding until the date of the
termination of the Executive's employment:

(a)    to exclude the Executive from any premises of the Company or any Group
Company and require the Executive not to attend at any premises of the Company
or any Group Company; and/or

(b)    to require the Executive to carry out no duties; and/or

(c)    to require the Executive not to communicate or deal with any employees,
agents, consultants, clients or other representatives of the Company or any
other Group Company; and/or

(d)    to require the Executive to resign with immediate effect from any offices
she holds with the Company or any other Group Company (and any related
trusteeships); and/or

(e)    to require the Executive to take any holiday which has accrued under
clause 8 during the Garden Leave Period.

The Executive shall continue to be bound by the duties set out in Clause 4
(insofar as they are compatible with being placed on garden leave), the
restrictions set out in Clause 13.2 and all duties of good faith and fidelity
during the Garden Leave Period.

[spacer.gif] [spacer.gif] [spacer.gif] 18.  OBLIGATIONS UPON TERMINATION OF
EMPLOYMENT; CERTAIN OTHER TERMINATIONS

18.1    Upon the termination of her employment hereunder for whatever reason the
Executive shall:

(a)    forthwith tender her resignation as a Director of the Company and of any
other Group Company without compensation, but without prejudice to any other
rights which she may have under this Agreement. To secure her obligation under
this Agreement the Executive irrevocably appoints the Company to be her attorney
in her name and on her behalf to sign any documents and do any things necessary
to give effect thereto, if the Executive shall fail to sign or do the same
herself.

(b)    deliver up to the Company all vehicles, keys, credit cards,
correspondence, documents, specifications, reports, papers and records
(including any computer materials such as discs or

11


--------------------------------------------------------------------------------


tapes) and all copies thereof and any other property (whether or not similar to
the foregoing or any of them) belonging to the Company or any other Group
Company which may be in her possession or under her control, and (unless
prevented by the owner thereof) any such property belonging to others which may
be in her possession or under her control and which relates in any way to the
business or affairs of the Company or any other Group Company or any supplier,
agent, distributor or customer of the Company or any other Group Company, and
she shall not without written consent of the Board or the Board of Holdings
retain any copies thereof;

(c)    if so requested send to the Company Secretary a signed statement
confirming that she has complied with Clause 18.1(b); and

(d)    not at any time make any untrue or misleading oral or written statement
concerning the business and affairs of the Company or any other Group Company or
represent herself or permit herself to be held out as being in any way connected
with or interested in the business of the Company or any other Group Company
(except as a former employee for the purpose of communicating with prospective
employers or complying with any applicable statutory requirements).

18.2    In the event of a termination of Executive’s employment hereunder by the
Executive with Good Reason (in accordance with Clause 17.1 above) or by the
Company without Cause (other than by reason of death), the Executive shall be
entitled to (a) salary at her Salary Rate through the date in which her
termination occurs; (b) the lesser of (x) the target annual incentive award for
the year in which the Executive’s termination occurs, and (y) the average of the
annual incentive awards received by the Executive in the prior three years (or,
if less the number of prior years in which the Executive was employed by the
Company), multiplied by a fraction, the numerator of which is the number of days
that the Executive was employed during the applicable year and the denominator
of which is 365; (c) subject to Clauses 18.3 and 18.4 below, the sum of 2 times
(x) the Executive’s highest Salary Rate during the term of this Agreement and
(y) the average bonus under the Company’s annual incentive plan actually earned
by the Executive during the three years (or number of complete years employed by
the Company, if fewer) immediately prior to the year of termination (the sum of
2 times (x) and (y) hereafter referred to as the ‘‘Severance Payment’’), and (d)
the unpaid balance of all previously earned cash bonus and other incentive
awards with respect to performance periods which have been completed, but which
have not yet been paid, all of which amounts shall be payable in a lump sum in
cash within 30 days after her termination. In the event that the Company
terminates the Executive’s employment without Cause under the provisions of
Section 16.1(ii) or 16.3(ii) the parties acknowledge that the Severance Payment
will be inclusive of the Executive’s right to be paid in lieu of the 60 days’ or
12 months’ notice period (as appropriate).

18.3    In the event that the Executive’s entitlement to a Severance Payment
arises as a result of the Executive’s employment being terminated by the
Executive with Good Reason (in accordance with Clause 17.1 above) or by the
Company terminating the Executive’s employment without Cause under the
provisions of Clause 16.3(ii), 50% of the Severance Payment shall be paid to the
Executive within 14 days of the execution by the Executive of a valid release in
accordance with Clause 20. The remaining 50% of the Severance Payment will be
paid in four equal installments during the 12 months following the first
anniversary of the termination of the Executive’s employment (with the first
quarterly payment being paid on or as soon as reasonably practicable after the
date which is three months after the first anniversary of the date of
termination and each subsequent quarterly payment being paid on the date which
is three months after the last quarterly payment) in specific consideration for
the agreement by the Executive to be bound by the further covenants set out in
Clause 13.3 to apply during that period. In the event that the Executive
breaches any part of Clause 13.3 at any time during that 12 months period or the
Executive successfully challenges in a court of competent jurisdiction the
enforceability of all or any part of the covenants set out in Clause 13.3, the
Company shall not be obliged to make any further quarterly payments to the
Executive whatsoever (and in addition shall not be prevented from taking any
other action to enforce the covenants set out in Clause 13.3 whatsoever in the
event of breach by the Executive).

12


--------------------------------------------------------------------------------


18.4    In the event that the Executive’s employment is terminated by the
Company without Cause under the provisions of Clause 16.3(i) and the Company
exercises all or any of its rights under Clause 17.4 during the 12 months’
notice period, the Severance Payment shall be reduced by a sum equal to the
total salary and bonus payments received by the Executive during the Garden
Leave Period and the total Severance Payment (reduced in accordance with this
Clause) will be paid in four equal installments during the 12 months following
the termination of the Executive’s employment (with the first quarterly payment
being paid on or as soon as reasonably practicable after the date which is three
months after the termination of the Executive’s employment and each subsequent
quarterly payment being made on the date which is three months after the last
quarterly payment) provided that if during that 12 months period the Executive
breaches any of the provisions of Clause 13.2 or the Executive successfully
challenges in a court of competent jurisdiction the enforceability of all or any
part of the covenants set out in Clause 13.2, the Company shall not be obliged
to make any further quarterly payments to the Executive whatsoever (and in
addition shall not be prevented from taking any other action to enforce the
covenants set out in Clause 13.2 whatsoever in the event of breach by the
Executive).

18.5    Notwithstanding any other provision contained in this Agreement, in the
event that the Executive breaches any material provision of the Shareholder
Agreement between Executive and the Company, if such breach has a material
adverse effect on the Group and, if capable of remedy, is not remedied by the
Executive within 21 days of the Executive’s receipt of a notice from the Company
requiring remedy to be made, the Company shall have the right to terminate the
employment of the Executive; provided that, notwithstanding any other provision
of this Agreement, upon such a termination, the Executive shall be entitled to
receive only salary at the Salary Rate through the date of termination. For the
purposes of Clause 13 such termination shall be deemed to be a termination for
Cause.

18.6    Upon any termination of employment, the Executive shall be entitled to
(a) any expense reimbursement due to her and (b) other benefits (if any) in
accordance with the applicable plans and programs of the Company.

18.7    In the event of any termination of employment under this Agreement, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due the Executive under this Agreement on account
of any remuneration attributable to any subsequent employment that she may
obtain.

[spacer.gif] [spacer.gif] [spacer.gif] 19.  EFFECT OF TERMINATION OF THIS
AGREEMENT

19.1    The expiry or termination of this Agreement however arising shall not
operate to affect any of the provisions hereof which are expressed to operate or
have effect thereafter and shall not prejudice the exercise of any right or
remedy of either party accrued beforehand.

[spacer.gif] [spacer.gif] [spacer.gif] 20.  GENERAL RELEASE

Notwithstanding any provision herein to the contrary, prior to payment of any
amount pursuant to Clauses 14.2, 16.1, 17.3 and 18.2, the Executive shall
execute a valid general release, in the form attached hereto (except to the
extent a change in law requires a modification to such release), pursuant to
which the Executive shall release the Group and its shareholders, directors,
officers, employees and agents, to the maximum extent permitted by law, from any
and all claims the Executive may have against the Group that relate to or arise
out of the Executive’s employment or termination of employment, except such
claims arising under this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 21.  OTHER TERMS AND CONDITIONS

21.1    The Company shall maintain a directors’ and officers’ liability
insurance policy covering the Executive which is no less favorable than the
policy covering other senior executive officers of the Company. In addition, the
Company expressly acknowledges that the Executive is in the class of individuals
entitled to be an ‘‘Indemnified Person’’ (as such term is defined in the Amended
and Restated Bye-Laws of Aspen Insurance Holdings Limited (the ‘‘Bye-Laws’’)).
As such, the Executive

13


--------------------------------------------------------------------------------


shall be entitled to the greatest of any and all protections regarding
indemnity, insurance and advancement and reimbursement of expenses provided
under the Bye-Laws as in existence on the date hereof, the directors’ and
officers’ policy described above, or such greater protection as may be provided
under applicable law; provided, however, that if the Bye-Laws are amended after
the date hereof, and, as amended, they provide greater benefits than the
existing Bye-Laws, the Executive shall be entitled to such greater benefits.

21.2    The following particulars are given in compliance with the requirements
of section 1 of the Employment Rights Act 1996:

(a)    The Executive’s period of continuous employment by WUSL which began on 27
September 1993 shall be recognised by the Company.

(b)    The Executive’s hours of work shall be the normal hours of work of the
Company which are from 9.00 am to 5.00 pm together with such additional hours as
may be necessary without additional remuneration for the proper discharge of her
duties hereunder to the satisfaction of the Board.

(c)    If the Executive is dissatisfied with any disciplinary decision or if she
has any grievance relating to her employment hereunder she should refer such
disciplinary decision or grievance to the Board of Holdings and the reference
will be dealt with by discussion at and decision of a duly convened meeting of
the Board of Holdings.

(d)    A contracting-out certificate is not currently in force in respect of the
Executive’s employment hereunder.

(e)    Save as otherwise herein provided there are no terms or conditions of
employment relating to hours of work or to normal working hours or to
entitlement to holiday (including public holidays) or holiday pay or to
incapacity for work due to sickness or injury or to pensions or pension schemes
or to requirements to work abroad and no collective agreement has any effect
upon the Executive’s employment hereunder.

[spacer.gif] [spacer.gif] [spacer.gif] 22.  NOTICES

Any notice to be given hereunder shall be in writing. Notice to the Executive
shall be sufficiently served by being delivered personally to her or be being
sent by first class post addressed to her at her usual or last known place of
residence. Notice to the Company shall be sufficiently served by being delivered
to the Company Secretary or by being sent by first class post to the registered
office of the Company. Any notice if so posted shall be deemed served upon the
third day following that on which it was posted.

[spacer.gif] [spacer.gif] [spacer.gif] 23.  PREVIOUS AND OTHER AGREEMENTS

This Agreement shall take effect in substitution for all previous agreements and
arrangements (whether written, oral or implied) between the Company and the
Executive (including, without limitation, the Original Agreement) relating to
her employment which shall be deemed to have been terminated by mutual consent
with effect from the commencement of the Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 24.  ASSIGNMENT

This Agreement, and all of the Executive’s rights and duties hereunder, shall
not be assignable or delegable by the Executive. Any purported assignment or
delegation by the Executive in violation of the foregoing shall be null and void
ab initio and of no force and effect. This Agreement may be assigned by the
Company to a person or entity that is the successor in interest to substantially
all of the business operations of the Company. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor person or entity. Failure by such successor of the Company to
expressly assume this Agreement shall constitute an event of ‘‘Good Reason’’,
entitling Executive to the Benefits set forth in Clause 14 or 18, as applicable.

14


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 25.  SEVERABILITY

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

[spacer.gif] [spacer.gif] [spacer.gif] 26.  SUCCESSORS/BINDING AGREEMENT

This Agreement shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of the parties hereto.

[spacer.gif] [spacer.gif] [spacer.gif] 27.  COOPERATION

During employment by the Company and thereafter, the Executive shall provide her
reasonable cooperation in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
the Executive’s employment; provided, however, that after the Executive’s
employment by the Company has ended, (i) any request for such cooperation shall
accommodate the demands of the Executive’s then existing schedule and (ii) if
any such request will involve more than a de minimis amount of the Executive’s
time, the Executive shall be entitled to reasonable compensation therefor.

[spacer.gif] [spacer.gif] [spacer.gif] 28.  GOVERNING LAW

English law shall apply to this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 29.  COUNTERPARTS

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

IN WITNESS whereof this Agreement has been duly executed and delivered as a deed
the day and year first before written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] SIGNED as a Deed [spacer.gif]   )  and DELIVERED by [spacer.gif]
)                /s/ Sarah Ann Davies SARAH ANN [spacer.gif] ) DAVIES
[spacer.gif] ) in the presence of: [spacer.gif] ) [spacer.gif]

[spacer.gif] [spacer.gif] Witness Signature:  /s/ Ian Campbell

Witness Name:

Witness Address:

Witness Occupation:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
ASPEN INSURANCE UK SERVICES LIMITED   [spacer.gif] By: [spacer.gif]     /s/
Christopher O’Kane                                       [spacer.gif]
Name:   Christopher O’Kane   [spacer.gif] Title:   Director [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
ASPEN INSURANCE HOLDINGS LIMITED   [spacer.gif] By: [spacer.gif]     /s/
Christopher O’Kane                                       [spacer.gif]
Name:   Christopher O’Kane   [spacer.gif] Title:   Director [spacer.gif]

15


--------------------------------------------------------------------------------


ANNEX — FORM OF RELEASE TO BE ENTERED INTO PURSUANT TO CLAUSE 20

DATED                                                                     

ASPEN INSURANCE UK SERVICES LIMITED (1)

ASPEN INSURANCE HOLDINGS LIMITED (2)

and

SARAH ANN DAVIES (3)

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

COMPROMISE AGREEMENT

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

LeBoeuf, Lamb, Greene & MacRae
1 Minster Court
Mincing Lane
London EC3R 7YL

Tel: +44 (0)20 7459 5000
Fax: +44 (0)20 7459 5099
www.llgm.com

16


--------------------------------------------------------------------------------


THIS AGREEMENT is made as of the              day of
                                     20[ ]

BETWEEN:

[spacer.gif] [spacer.gif] (1)  ASPEN INSURANCE UK SERVICES LIMITED, (Registered
in England No. 1184193), 100 Leadenhall Street, London EC3A 3DD, England
(formerly known as Wellington Re Services Limited) (the ‘‘Company’’);

[spacer.gif] [spacer.gif] (2)  ASPEN INSURANCE HOLDINGS LIMITED incorporated in
the Islands of Bermuda whose registered office is at Cedar Avenue, Hamilton,
Bermuda (‘‘Holdings’’); and

[spacer.gif] [spacer.gif] (3)  SARAH ANN DAVIES of Hollybush Cottages, Bendish,
Whitwell, Hertfordshire SG4 8JB (hereinafter referred to as the ‘‘Executive’’).

IT IS AGREED AS FOLLOWS:

[spacer.gif] [spacer.gif] 1.  INTERPRETATION

1.    In this Agreement:

2.    ‘‘Group Company’’ shall mean any holding company of the Company from time
to time and any subsidiary of the Company or of any such holding company from
time to time. The terms ‘‘holding company’’ and ‘‘subsidiary’’ shall have the
meanings ascribed to them by Section 736 of the Companies Act 1985, as amended;
and

3.    ‘‘Service Agreement’’ shall mean the service agreement entered into
between the Executive, Holdings and the Company dated [], as subsequently
amended.

[spacer.gif] [spacer.gif] 2.  TERMINATION DATE

The Executive’s employment with the Company [will end][ended] on [date] (the
‘‘Termination Date’’).

[spacer.gif] [spacer.gif] 3.  PAYMENT OF SALARY ETC

The Company will continue to provide the Executive with her salary and all other
contractual benefits up to the Termination Date in the normal way. Within 14
days of the Termination Date the Company will also pay the Executive in respect
of her accrued but untaken holiday (less such deductions for income tax and
national insurance as are required by law).

[spacer.gif] [spacer.gif] 4.  TERMINATION SUMS

[Either:]

[Subject to the Executive agreeing to all of the conditions set out below, and
receipt by the Company of a copy of this Agreement signed by the Executive and
the attached certificate signed by the Executive’s legal adviser, the Company
will pay the Executive the sum of £455,409 as compensation for the termination
of the Executive’s employment in accordance with Clause [16.1] [17.3] of the
Service Agreement.]1

[OR]

[Subject to the Executive agreeing to all of the conditions set out below, and
receipt by the Company of a copy of this Agreement signed by the Executive and
the attached certificate signed by the Executive’s legal adviser, the Company
will pay the Executive the following sums:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  £[appropriate figure to be inserted]
in respect of the Executive’s entitlement to an annual incentive award for the
year in which the termination of the Executive’s employment with the Company
occurs, as calculated in accordance with Clause 18.2 (b) of the Service
Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the sum of £[appropriate figure to
be inserted] in respect of the Executive’s entitlement to a

[spacer.gif]

[spacer.gif] [spacer.gif] 1 Insert if notice given by the Company or the
Executive on or before 31st May 2006, in which case she is entitled to receive a
severance sum of £455,409 in accordance with clause 16.1 or 17.3.

17


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   Severance Payment, as calculated and
defined in accordance with Clauses 18.2(c) and 18.4 of the Service Agreement.
50% of the Severance Payment will be paid within 14 days of the Termination
Date. The remaining 50% of the Severance Payment will be paid in four equal
instalments strictly in accordance with and subject to the terms of Clause
[18.3] [18.4] [delete as appropriate] of the Service Agreement;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the sum of £[appropriate figure to
be inserted] in respect of the Executive’s entitlement to the unpaid balance of
all previously earned cash bonus and other incentive awards with respect to
performance periods which have been completed as at the Termination Date but not
yet paid, as calculated in accordance with Clause 18.2(d) of the Service
Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  [the sum of £[appropriate figure to
be inserted] in respect of the Executive’s entitlement to payment under Clause
14.2(b) of the Service Agreement, such sum to be paid as and when any such
excise tax as referred to in that Clause 14.2(b) is payable]2]

The sums set out [in (i) to [(iv)]] above will be subject to such deductions for
income tax and national insurance as are required by law. [Save as set out in
(iii) and (iv) above,] the above sums will be paid to the Executive within [14]
days of the date of signature by her of this Agreement and signature by her
legal adviser of the attached certificate. Payment will be made by transfer to
the Executive’s bank account.

[spacer.gif] [spacer.gif] 5.  SHARE OPTIONS

The Company hereby restates its commitment to the Executive as set out in its
letter to the Executive dated [insert date] regarding the extent to which share
options held by the Executive as at the Termination Date shall be exercisable
following the Termination Date.

[spacer.gif] [spacer.gif] 6.  WAIVER OF CLAIMS

[spacer.gif] [spacer.gif] [spacer.gif] 6.1  The Executive represents and
warrants that:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  she has instructed the Adviser who
is referred to in Clause 8 below to advise whether she has or may have any
Statutory Claims (as defined in Clause 6.5) against the Company, any Group
Company, or any of its or their officers, employees or shareholders, arising out
of or in connection with her employment by the Company and its termination; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  to the best of her knowledge and
belief she has provided the Adviser with whatever information is in her
possession to enable the Adviser to advise whether she has or may have any such
Statutory Claims; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  she, having had legal advice from
the Adviser, may have, in addition or alternative to a Statutory Claim, a claim
for breach of contract, wrongful dismissal, unlawful deductions from wages,
unfair dismissal and sex discrimination against the Company, any Group Company,
or its or their officers, employees or shareholders in connection with her
employment with the Company or the termination thereof (the Alleged Claims); and

[spacer.gif] [spacer.gif] [spacer.gif] (d)  she, having had legal advice from
the Adviser, has no Statutory Claims other than those referred to in this Clause
6.1(c) against the Company, any Group Company, or its or their officers,
employees or shareholders, arising out of or in connection with her employment
with the Company and its termination.

[spacer.gif] [spacer.gif] [spacer.gif] 6.2  The Alleged Claims are hereby
unconditionally and irrevocably waived by the Executive and will not be
repeated, referred to or pursued either by the Executive or by anyone else on
her behalf.

[spacer.gif] [spacer.gif] [spacer.gif] 6.3  The Executive accepts the payments
to be given to her under Clause 4 of this Agreement in full and final settlement
of:

[spacer.gif]

[spacer.gif] [spacer.gif] 2 Delete if no qualifying termination in connection
with a Change of Control under Clause 14.2 of the Service Agreement

18


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Alleged Claims; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  all other claims and rights of
action (whether under common law or otherwise) in any jurisdiction in the world,
howsoever arising, (including but not limited to contractual claims, breach of
contract and tort) which the Executive (or anyone on her behalf) has or may have
against the Company, any Group Company, or its or their officers, employees or
shareholders, arising from or connected with the Executive's employment by the
Company or its termination and any other matter concerning the Company or any
Group Company whether such claims are known or unknown to the Parties and
whether or not they are or could be in the contemplation of the Parties at the
signature of this agreement, including claims which as a matter of law do not at
the date of this agreement exist and whose existence cannot currently be
foreseen;

with the exception that Clauses 6.1 and 6.3 shall not apply to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  any pension rights or pension
benefits or unpaid pension contributions which have accrued to the Executive up
to the Termination Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any personal injury claims relating
to the Executive but not for any claims of compensation or damages for personal
injury which may be brought pursuant to discrimination legislation; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  any rights, claims or benefits
relating to those share options granted to the Executive on 20th August 2003
(the ‘‘Founder Options’’); and

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  any claim to enforce the terms of
this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 6.4  The Executive warrants that she is
not aware of any personal injury claim whatsoever (or any circumstances which
may give rise to one) subsisting at the date of this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 6.5  A Statutory Claim for the purposes
of this Clause 6 means any claim for or relating to unfair dismissal, a
statutory redundancy payment, equal pay, sex, race or disability discrimination,
working time, unauthorised deduction from wages, unlawful detriment on health
and safety grounds, a protective award, minimum wage, data protection, part-time
work, flexible workings information and consultation or any other statutory
employment rights which the Executive, (or anyone on her behalf), has or may
have under the Employment Rights Act 1996, the Equal Pay Act 1970, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Transfer of Undertakings (Protection of Employment)
Regulations 1981, the Working Time Regulations 1998, the Trade Union and Labour
Relations (Consolidation) Act 1992, the Public Interest Disclosure Act 1998, the
National Minimum Wage Act 1998, the Data Protection Act 1998, the Employment
Relations Act 1999, Transnational Information and Consultation of Employees
Regulations 1999, the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed-term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the Employment Act 2002, the Employment
Equality (Sexual Orientation) Regulations 2003, the Employment Equality
(Religion or Belief) Regulations 2003, the Employment Act 2002 (Dispute
Resolution) Regulations 2004, Information and Consultation of Employees
Regulations 2004, and any Treaty, Directive, Regulation or Recommendation of the
European Union relating to employment rights.

[spacer.gif] [spacer.gif] [spacer.gif] 6.6  It is a fundamental term of this
Agreement that the payments to be given to the Executive under Clause 4 shall at
all times be conditional on the Executive refraining from issuing or pursuing
any type of employment related proceedings in respect of the Alleged Claims, any
other Statutory Claim, any other claim referred to in Clause 6.3 or any other
contractual or common law claim (howsoever arising), (with the exception of any
claim for accrued pension rights or pension benefits or unpaid pension
contributions, or for personal injury but not any claim for compensation or
damages which may be brought pursuant to discrimination legislation, or in
respect of the Executive’s Founder Options or to enforce the terms of this
Agreement), against the Company, any Group Company, or its or their officers,
employees or shareholders and whether in an Employment Tribunal, the High Court,
a County Court or otherwise.

19


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 7.  CONFIRMATION OF NO BREACHES

The Executive confirms and warrants to the Company that to the best of her
knowledge and belief she has not at any time during her employment committed a
fundamental breach of the terms of the Service Agreement.

[spacer.gif] [spacer.gif] 8.  LEGAL ADVICE

[spacer.gif] [spacer.gif] [spacer.gif] 8.1  The Executive confirms that she has
received advice from [name of legal advisor] of [name and address of firm], a
relevant independent adviser for the purposes of section 203 of the Employment
Rights Act 1996, as to the terms and effect of this Agreement and, in
particular, its effect on her ability to pursue her rights before an employment
tribunal. The Executive will procure that her legal adviser signs the attached
legal adviser’s certificate, which forms part of this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 8.2  The Company agrees to contribute up
to £[insert amount], (inclusive of disbursements, but exclusive of VAT) towards
the Executive's legal expenses incurred exclusively in connection with obtaining
legal advice on the termination of her employment and the terms of this
Agreement. This sum will be paid direct to the Advisor within 28 days of receipt
by the Company of an invoice addressed to the Executive and marked payable by
the Company.

[spacer.gif] [spacer.gif] 9.  SATISFACTION OF STATUTORY CONDITIONS

[spacer.gif] [spacer.gif] (a)  This Agreement satisfies the conditions for
regulating compromise agreements under Section 203 of the Employment Rights Act
1996, Regulation 35 of the Working Time Regulations 1998, Section 77 of the Sex
Discrimination Act 1975, Section 72 of the Race Relations Act 1976, Section 9 of
the Disability Discrimination Act 1995, Regulation 9 of the Part-Time Workers
(Prevention of Less Favourable Treatment) Regulations 2000, Regulation 10 of the
Fixed Term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
Section 49 of the National Minimum Wage Act 1998, Paragraph 2(2) of Schedule 4
to the Employment Equality (Religion or Belief) Regulations 2003 and Paragraph
2(2) of Schedule 4 to the Employment Equality (Sexual Orientation) Regulations
2003.

[spacer.gif] [spacer.gif] (b)  The Executive is aware of her rights under the
Employment Rights Act 1996, the Working Time Regulations 1998, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Part-Time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the National Minimum Wage Act 1998, the
Employment Equality (Religion or Belief) Regulations 2003 and the Employment
Equality (Sexual Orientation) Regulations 2003 and has informed the Company of
any and all claims that she might seek to bring arising from her employment or
termination of employment. This Agreement relates to her claims for breach of
contract, unfair dismissal, sex discrimination, race discrimination, disability
discrimination, sexual orientation discrimination, religion or belief
discrimination, any claim under the Working Time Regulations 1998, any claim
under the National Minimum Wage Act 1998, the Part-Time Workers (Prevention of
Less Favourable Treatment) Regulations 2000, the Fixed Term Employees
(Prevention of Less Favourable Treatment) Regulations 2002 or any claim for
unlawful deductions from wages under the Employment Rights Act 1996.

[spacer.gif] [spacer.gif] 10.  RESIGNATION OF DIRECTORSHIP

At the same time as executing this Agreement the Executive will resign with
immediate effect from her directorship of the Company and from all directorships
and offices (including but not limited to her position as Director of Research
and Development and Business Change) held with other Group Companies (and all
related trusteeships) by signing and delivering the attached letters of
resignation.

[spacer.gif] [spacer.gif] 11.  POST-TERMINATION RESTRAINTS

The Executive acknowledges that the provisions of Clause 10 (Confidentiality)
and Clause 13 (Restrictive Covenants) of the Service Agreement will (to the
extent that they are applicable in the

20


--------------------------------------------------------------------------------


circumstances of the termination of the Executive’s employment with the Company)
remain in full force and effect notwithstanding the termination of her
employment.

[spacer.gif] [spacer.gif] 12.  RETURN OF COMPANY PROPERTY

Before any payment under Clause 4 above is made, the Executive will, in
accordance with Clause 18.1(b) of the Service Agreement, deliver up to the
Company all vehicles, keys, credit cards, correspondence, documents,
specifications, reports, papers and records (including any computer materials
such as discs or tapes) and all copies thereof and any other property (whether
or not similar to the foregoing or any of them) belonging to the Company or any
other Group Company which may be in her possession or under her control, and
(unless prevented by the owner thereof) any such property belonging to others
which may be in her possession or under her control and which relates in any way
to the business or affairs of the Company or any other Group Company or any
supplier, agent, distributor or customer of the Company or any other Group
Company, and she confirms that she has not retained any copies thereof.

[spacer.gif] [spacer.gif] 13.  CONFIDENTIALITY

Save by reason of any legal obligation or to enforce the terms of this
Agreement, the Executive will not:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  disclose the terms of this Agreement
to anyone (other than to the Executive’s professional advisers, HM Revenue &
Customs or any other competent authority or the Executive’s spouse);

[spacer.gif] [spacer.gif] [spacer.gif] (b)  directly or indirectly disseminate,
publish or otherwise disclose (or allow to be disseminated, published or
otherwise disclosed) by any means (whether oral, written or otherwise) or medium
(including without limitation electronic, paper, radio or television) any
information directly or indirectly relating to the termination of the
Executive’s employment; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  make any derogatory or disparaging
comments about the Company, any Group Company or any of its or their
shareholders, directors, officers, employees or agents.

Save by reason of any legal obligation or to enforce the terms of this
Agreement, the Company (for and on behalf of itself and any Group Company) will
not:

[spacer.gif] [spacer.gif] [spacer.gif] (d)  disclose the terms of this Agreement
to anyone (other than to the Company’s professional advisers, HM Revenue &
Customs or any other competent authority);

[spacer.gif] [spacer.gif] [spacer.gif] (e)  make or cause to be made or publish
or cause to be published nor authorise, facilitate or condone and will use its
reasonable endeavours to procure that its directors, officers, employees or
agents will not make or cause to be made nor authorize, facilitate or condone
any derogatory or disparaging comments about the Executive.

[spacer.gif] [spacer.gif] 14.  NO ADMISSION OF LIABILITY

This Agreement is made without any admission on the part of the Company or any
Group Company that it has or they have in any way breached any law or regulation
or that the Executive has any claims against the Company or any Group Company.

[spacer.gif] [spacer.gif] 15.  TAX INDEMNITY

The Executive hereby agrees to be responsible for the payment of any tax and
employee’s national insurance contributions imposed by any competent taxation
authority in respect of any of the payments and benefits provided under this
Agreement (other than for the avoidance of doubt, any tax and/or employee’s
national insurance contributions deducted or withheld by the Company in paying
the sums to the Executive). The Executive further agrees to indemnify the
Company and all Group Companies and keep them indemnified on an ongoing basis
against any claim or demand which is made by any competent taxation authority
against the Company or any Group Company in respect of any liability of the
Company or any Group Company to deduct an amount of tax or an amount in respect
of tax or any employee’s national insurance contributions from the payments made
and benefits provided under this Agreement, including any related interest or
penalties

21


--------------------------------------------------------------------------------


imposed by any competent taxation authority save where such interest or
penalties arise out of the delay, error or default of the Company or any Group
Company or of its or their failure to account to HM Revenue & Customs for
deductions which have been made. The Company will forthwith upon receipt by it
or any Group Company of any request for payment, assessment, demand or other
notification of liability or potential liability to tax or National Insurance
contributions interest or penalties, or it or they otherwise becoming aware of
any circumstances which may give rise to a claim under this indemnity forward
such request, assessment, demand or notification or notify such circumstances to
the Executive and shall thereafter take only such action in relation thereto as
the Executive may require and shall co-operate so far as reasonable in any
challenge which the Executive may pursue to such request, assessment, demand,
notification or circumstances.

[spacer.gif] [spacer.gif] 16.  ENTIRE AGREEMENT

This letter sets out the entire agreement between the Executive, the Company and
any Group Company and, save as set out in Clauses 5 and 11 above, supersedes all
prior arrangements, proposals, representations, statements and/or understandings
between the Executive, the Company and any Group Company.

[spacer.gif] [spacer.gif] 17.  THIRD PARTY RIGHTS

Notwithstanding the Contracts (Rights of Third Parties) Act 1999 this Agreement
may be varied by agreement between the Executive and the Company.

[spacer.gif] [spacer.gif] 18.  APPLICABLE LAW

This Agreement is subject to English law and the exclusive jurisdiction of the
English courts.

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Sarah Ann Davies

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

For and on behalf of Aspen Insurance UK Services Limited

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

For and on behalf of Aspen Insurance Holdings Limited

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated

22


--------------------------------------------------------------------------------


LEGAL ADVISER’S CERTIFICATE

I, [name of solicitor] of [address of firm] hereby confirm to Aspen Insurance UK
Services Limited that I am an independent adviser for the purposes of section
203 of the Employment Rights Act 1996 and that I have advised Sarah Ann Davies
as to the terms and effect of this Agreement and its effect on her ability to
pursue her rights before an employment tribunal. There was in force, when such
advice was given, a policy of insurance covering the risk of a claim by Sarah
Ann Davies in respect of loss arising in consequence of such advice,
disregarding any uninsured deductible or excess.

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[name of adviser]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

dated

23


--------------------------------------------------------------------------------


To the board of Directors of:-
Aspen Insurance UK Services Limited
Aspen Insurance Holdings Limited

[date]

Dear Sirs

Aspen Insurance UK Services Limited (the ‘‘Company’’) and Aspen Insurance
Holdings Limited (‘‘Holdings’’)

I hereby irrevocably and unconditionally resign from the office of Director of
the Company with immediate effect, and I acknowledge and confirm that I have no
claim of whatsoever kind outstanding for compensation or otherwise against the
Company, Holdings or any of its or their servants, officers, agents or employees
in respect of the termination of my appointments.

Yours faithfully

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] SIGNED as a DEED [spacer.gif]   )  and DELIVERED [spacer.gif]   ) 
by SARAH ANN DAVIES [spacer.gif]   )  in the presence of : [spacer.gif]   ) 
[spacer.gif]

Witness signature:

Witness Name:

Witness address:

[note: separate individual similar letters of resignation to be produced for any
other Group Companies of which she is a director]

24


--------------------------------------------------------------------------------
